Roberts, J.
This is a suit brought upon a judgment rendered in the State of South Carolina.
The plaintiffs in error, who were defendants below, pleaded the statute of limitations of ten years.
There was a verdict and judgment for defendant in error, who was plaintiff below.
The question in the case is from what period in the progress of the proceedings shall the statute commence running; from the date of judgment, of issuing the execution, or of entry of return by the Sheriff of nulla Iona.
It has been held that the same rule applies to a judgment of a sister State as to a judgment of this State. (Clay v. Clay, 13 Tex. R. 195; Allison v. Hash, 16 Id. 560.) If no execution had issued upon the judgment, our statute would have applied directly to the case, and would have commenced running from the date of the judgment. (Hart. Dig. Art. 2378.) An execution having issued, a limitation of ten years, by analogy to the statute, will be applied, commencing to run from the date of the last execution or the last act of diligence. (Fessenden v. Barrett, 9 Tex. R. 475.)
It is admitted that if it commenced running from the date of the judgment or the execution, the claim is barred by a few months. It is contended, however, that the entry on the execution, issued in 1846, of nulla Iona, by one signing his name as Sheriff in 1848, shows an act of diligence within ten years before the commencement of this suit.
From an examination of the facts in the case of Fessenden v. Barrett, it is obvious that the Court attached no importance to *221a return of nulla Iona on the execution made within the ten years, and the Opinion does not even advert to the fact. The entry of nulla bona cannot he an act of diligence; because it is an expression indicating the entire absence of an act, done in reference to the collection of the money under the execution.
There is another imposing difficulty in the case. This entry of nulla bona, which is within the ten years, was made on an execution more than a year after it had been issued; and there is no averment or proof, that, by the laws of South Carolina, the writ of execution continued during that time to be valid, efficient process. In the absence of such averment and proof our own rules of law will be applied to the facts to determine their legal effect.
The execution, then, must be held to have lost its validity as process in (at most) six months from its date. Any act under and by virtue of it after that time, would be unauthorized; and cannot be said to be an act of diligence.
We conclude therefore that the statute óf limitations commenced running on this claim from the date of the execution, which was the last act of diligence, exhibited in the record; and that being more than ten years before the commencement of the action, the claim was barred. The judgment is reversed and cause remanded.
Reversed and remanded.